1    Law Offices of Ron Peters
     RON PETERS (SBN: 45749)
2
     901 H Street, Suite 611
3    Sacramento, California 95814
     Telephone: (916) 322-2472
4    Facsimile: (916) 322-3208
5
     Email: ronslaw207@sbcglobal.net

6    Attorney for Defendant
     JAIME MAYORGA
7                                    UNITED STATES DISTRICT COURT
8
                                    EASTERN DISTRICT OF CALIFORNIA
9
     UNITED STATES OF AMERICA                         ) Case No.: 2:11-cr-00296-JAM-4
10                                                    )
                                                      ) STIPULATION AND ORDER TO
11                          Plaintiff,                ) CONTINUE SENTENCING
                                                      )
12   vs.                                              )
                                                      )
13   JAIME MAYORGA,                                   )
                   Defendant                          )
14                                                    )

15

16          The United States of America, through its counsels of record, Mc Gregory W. Scott,

17   United States Attorney for the Eastern District of California, and Brian Fogerty, Assistant United
18
     States Attorney, and defendants Jaime Mayorga, through his attorney, Ronald Peters, Esq, and
19
     Ruben Rodriguez, through his attorney Michael Long, Esq, hereby stipulate and agree that the
20

21   sentencing scheduled for November 5, 2019 at 9:15 am shall be continued to December 10, 2019

22   at 9:15 am.
23
            Defendants need additional time to prepare a Memorandum in Aid of Sentencing
24
     primarily addressing 3553 factors. In doing so all parties are awaiting transcripts from hearings
25
     in other district courts pertaining to related matters. Furthermore, it anticipated that Michael
26

27   Long attorney for Ruben Rodriguez will be in jury trial in Sacramento Superior Court on

28   November 5, 2019.

                                    STIPULATION AND ORDER TO CONTINUE SENTENCING

                                                           1
1           Accordingly the defendant agrees that Local Rule T-4 exclusion would be applicable.
2
            Parties agree that time should be excluded pursuant to 18 U.S.C. § 3161(h)(8)(B)(iv), and
3
     Local Code T-4 - reasonable time to prepare and for continuity of counsel. The parties agree that
4

5
     time be excluded under this provision November 5, 2019 through December 10, 2019.

6                                                        Respectfully Submitted,
                                                         MC GREGORY W. SCOTT
7                                                        United States Attorney
8

9    DATE: October 9, 2019                               /s/ Ron Peters for Brian Fogerty    _
                                                         BRIAN FOGERTY
10
                                                         Assistant U.S. Attorney
11

12   DATE: October 9, 2019                               /s/Ron Peters                  _______
13
                                                         RON PETERS
                                                         Attorney for Defendant
14                                                       Jaime Mayorga
15

16   DATE: October 9, 2019                               /s/Ron Peters for Michael Long_______
                                                          RON PETERS Attorney for Defendant
17                                                       Ruben Rodriguez
18

19

20

21

22

23

24

25

26

27

28


                                  STIPULATION AND ORDER TO CONTINUE SENTENCING

                                                         2
1

2
                                                        ORDER
3
            The Court, having considered the stipulation of the parties, and good cause appearing
4

5
     therefrom, adopts the stipulation of the parties in its entirety as its order. Based on the stipulation

6    of the parties, the Court finds that the failure to grant a continuance in this case would deny
7    defense counsel reasonable time necessary for effective preparation, taking into account the
8
     exercise of due diligence, and defendant continuity of counsel. The Court specifically finds that
9
        the ends of justice served by the granting of such continuance outweigh the interests of the
10

11    public and that the time from the date of the stipulation, to and including December 10, 2019.

12

13
             It is so ordered.
14

15
     Date: October 9, 2019                                  /s/ John A. Mendez_______________
16
                                                            JOHN A. MENDEZ
17                                                          United States District Court Judge
18

19

20

21

22

23

24

25

26

27

28

                                    STIPULATION AND ORDER TO CONTINUE SENTENCING

                                                            3
